BALLON STOLL BADER & NADLER P.C.                            Hearing Date: July 23, 2020 10:00 AM
729 Seventh Avenue                                          Objection deadline: July 16, 2020
New York NY 10019
Telephone: 212-575-7900
Facsimile: 212-764-5060
Vincent J. Roldan
vroldan@ballonstoll.com


Proposed Counsel to the Debtors


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
                                                             Chapter 11
 In Re:
                                                             Case No.: 20-11316
 MEZZ57TH LLC et al.
                                                             (Jointly Administered)
                            Debtors and
                            Debtors in Possession
 -------------------------------------------------------X

                                  OMNIBUS NOTICE OF HEARING

          PLEASE TAKE NOTICE that upon the following applications and motions (collectively,

the “Motions”) of Mezz57tth LLC and John Barrett Inc. (the “Debtors”), a hearing will be held

before the Hon. Sean Lane H. Lane, United States Bankruptcy Judge, on July 23, 2020 at 10:00

AM, to consider the following:

          1. Debtors’ Application to retain and employ Ballon Stoll Bader & Nadler PC as their
             attorneys nunc pro tunc to the Petition Date [Docket No. 7];

          2. Debtors’ Application to retain and employ Golden Door Services, LLC as their
             consultants nunc pro tunc to the Petition Date [Docket No. 34];

          3. Motion of Mezz57th LLC for entry of an Order (I) Approving Interim Relief Related
             To the Interim Budget and (II) Granting Related Relief [Docket No. 35].

          4. and for such other and further relief as this Court deems appropriate.


          PLEASE TAKE FURTHER NOTICE, that the hearing will be held telephonically in
accordance     with     General     Order      M-543.     Attendees      must     register    with

CourtSolutions at https://www.court-solutions.com/. Note that telephonic and video hearings will

be recorded by the Court. No other recordings of telephonic or video hearings may be made.

Please see the Court’s website at http://www.nysb.uscourts.gov/general-orders-and-guidance-

created-covid-19 for further instructions.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in

any of the Motions shall be made in writing, filed with the Bankruptcy Court at the Court’s website

www.nysb.uscourts.gov (log in and password required), with a copy delivered directly to the

chambers of the Honorable Sean H. Lane, and served upon Ballon Stoll Bader & Nadler P.C., 729

Seventh Avenue, New York NY 10019 Attn: Vincent J. Roldan, Esq. so as to be received no later

than July 16, 2020 at 4:00 PM.

Dated: June 23, 2020
       New York, NY

                                             BALLON STOLL BADER & NADLER, P.C.


                                             By:_______/s/ Vincent J. Roldan ____________
                                                    Vincent J. Roldan (VR-7450)
                                             Proposed Attorneys for
                                             Debtors and Debtors-in-Possession
                                             729 Seventh Avenue – 17th Floor
                                             New York, NY 10019
                                             212.575-7900
                                             Fax 212.764-5060
                                             www.ballonstoll.com
